DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status and Claim Objection (minor informality)
Claims 1, 3-10, 12-15, and 17-23 are currently being examined.  Claims 2, 11, and 16 have been canceled.
With respect to claim 18, the phrase “configured to” was inadvertently omitted in the claim amendment.  Correction is required.

Request for Continued Examination

A request for continued examination under 37 CFR 1.114 was filed in this application on January 15, 2021 and the finality of the previous Final Rejection Office Action dated November  10, 2020 was withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
Applicant’s Arguments (see Applicant’s Remarks, pages 9-10, filed January 15, 2021) with respect to independent claims 1 and 15 and the dependent claims depending therefrom, respectively, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 3-10, 12-15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hognaland (US Patent Application Publication No. 2016/0272421), in view of Schafer (US Patent Application Publication No. 2010/0198391), in further view of Silverbrook et .
With respect to independent Claim 1, Hognaland discloses the limitations of independent Claim 1 as follows:
A system for controlling movement of at least one transporting device arranged to transport at least one container, (See Pars. 0022,0023, 0024, 0040, 0041, 0065; Figs. 1, 2; Ref. Numerals 20(facility), 40(transporting device), 30(container)  the system comprising:	
a control interface configured to receive information about a product to be moved from a workstation to one of a plurality of containers in one of a plurality of container stacks arranged in a facility, the plurality of container stacks being arranged without aisles between individual container stacks of the plurality of container stacks, the facility comprising pathways arranged in a grid-like structure above the plurality of container stacks; and	(See Abstract;  Pars. 0022, 0024, 0040, 0041; Figs. 1, 2; Ref. Numerals 20(facility), 40(transporting device), 66(work station), 30(container)
one or more processors configured to:	(See Pars. 0074, 0076-0078; Figs. 1, 2, 10; Ref. Numerals  40,42(transporting devices), 100(control interface, computer processor)
in response to determining that the product is in condition for return, select a first container from the plurality of containers into which the product is to be placed, and	(See Pars. 0024, 0040; Figs. 1, 2; Ref. Numerals 20(facility), 40(transporting device), 66(work station), 30(container)
generate a command to instruct a transporting device of a plurality of transporting devices to move the first container to the workstation, the plurality of transporting devices being configured to operate on the grid-like structure, and	(See Pars. 0022, 0024, 0040, 0076-0078; Figs. 1, 2, 10; Ref. Numerals 20(facility), 30(container), 40,42(transporting devices), 66(work station), 100(control interface)
store the command in a memory device; (See Pars. 0074, 0076-0078; Figs. 1, 2, 10; Ref. Numerals  40,42(transporting devices), 100(control interface, computer processor)
Hognaland, however, does not disclose the limitations related to moving a returned product from a workstation to a product storage container for storage in the facility by selecting the particular container from storage into which the returned product should be placed, and if the product is not suitable for a return to storage, select another container into which the product should be placed.  With respect to those limitations, Schafer teaches the following:
a control interface configured to receive information about a product to be moved from a workstation to one of a plurality of containers in one of a plurality of container stacks arranged in a facility, the plurality of container stacks being arranged without aisles between individual container stacks of the plurality of container stacks, the facility comprising pathways arranged in a grid-like structure above the plurality of container stacks; (See Par. 0053, 0058, 0059, 0067, 0073-0075; Ref. Numeral 16(workstation); 42(control interface),  56(product, in a container)
one or more processors configured to: (See Pars. 0011-0012, 0048, 0053, 0058, 0059, 0062, 0073-0075; Figs. 1, 3, 4, 6; Ref. Numerals 12(facility), 42(processor)
in response to determining that the product is in condition for return, select a first container from the plurality of containers into which the product is to be placed, (See Pars. 0011-0012, 0048, 0053, 0058, 0059, 0062, 0067, 0073-0075; Figs. 1, 3, 4, 6; Ref. Numerals, 42(processor, control interface), 52(first container ), 56(product, in a container), Steps 76,78
generate a command to instruct a transporting device of a plurality of transporting devices to move the first container to the workstation, the plurality of transporting devices being configured to operate on the grid-like structure, (See Pars. 0011-0012, 0048, 0053, 0058, 0059, 0062, 0066, 0067, 0073-0075; Figs. 1, 3, 4, 6; Ref. Numerals 16(workstation), 32(transporting device), 42(processor, control interface), 52(first container ), Steps 76,78
store the command in a memory device; (See Par. 0053, 0058, 0059, 0067, 0073-0075; Fig. 6; Ref. Numerals 42(processor, control interface)
in response to determining that the product is not in condition for return, select a second container located at the workstation into which the product is to be placed for disposal. (See Pars. 0011-0012, 0048, 0053, 0058, 0059, 0062, 0066, 0069, 0073-0075; Figs. 1, 3, 4, 6; Ref. Numerals 12(facility), 16(workstation), 32(transporting device), 42(processor),  54(second container), 56(product, in a container)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Hognaland with the teachings of Schafer related to moving a returned product from a workstation to a product storage container for storage in the facility by selecting the particular container from storage into which the returned product should be placed, and if the product is 
Neither Hognaland nor Schafer, however, disclose the limitations related to providing information about the product that will be used to determine whether the product is suitable for a return to storage.   With respect to those limitations, Silverbrook et al teaches the following:
a control interface configured to receive information about a product to be moved from a workstation to one of a plurality of containers in one of a plurality of container stacks arranged in a facility, the plurality of container stacks being arranged without aisles between individual container stacks of the plurality of container stacks, the facility comprising pathways arranged in a grid-like structure above the plurality of container stacks; (See Pars. 1257, 1259, 1260, 1265; Fig. 107; Ref. Numerals 6100(container), 6101 (scanner), "item identity","expiry date"(information)
based on a product identifier and an expiry date located on the product, determine whether the product is in condition for a return; (See Pars. 1257, 1259, 1260, 1265; Fig. 107; Ref. Numerals 6100(container), 6101 (scanner), "item identity","expiry date"(information)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Hognaland and Schafer with the teachings of Silverbrook et al to provide information about a product including the item identity and expiry date because they are a known work in the same field of endeavor (ie, acquiring and providing information about a product that includes the 
Neither Hognaland, nor Schafer, nor Silverbrook et al, however, disclose the limitations related to providing information about a returned that will be used to determine that a product is not in a condition to be returned to storage and should be disposed.   With respect to those limitations, Plaster et al teaches the following:
based on a product identifier and an expiry date located on the product, determine whether the product is in condition for a return;  (See Par. 0035; Fig. 1; Ref. Numerals 20(storage facility), 35(returned product - damaged, spoiled, expired)
in response to determining that the product is not in condition for return, select a second container located at the workstation into which the product is to be placed for disposal.  (See Par. 0035; Fig. 1; Ref. Numerals 20(storage facility), 35(returned product - damaged, spoiled, expired)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Noble, Schafer, and Silverbrook et al with the teachings of Plaster et al to obtain information about a returned that will be used to determine that a product is not in a condition to be returned to storage and should be disposed because they are a known work in the same field of endeavor (ie, determining when a returned product should be placed back into storage or disposed) which would prompt their use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

 Claim 3, which depends from independent Claim 1, Hognaland, Schafer, Silverbrook et al, and Plaster et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 3, Hognaland and Schafer disclose as follows:
The system according to claim 1, wherein the command comprises instructions that are executable by the transporting device to cause the transporting device to move the first container to the workstation.	(See Hognaland: Pars. 0022, 0024, 0040, 0076-0078; Figs. 1, 2, 10; Ref. Numerals 20(facility), 30(container), 40,42(transporting devices), 66(work station), 100(control interface) and See Schafer: Pars. 0011-0012, 0048, 0053, 0058, 0059, 0062, 0067, 0073-0075; Figs. 1, 3, 4, 6; Ref. Numerals 16(workstation), 32(transporting device), 42(processor, control interface), 52(first container ), 56(product, in a container), Steps 76,78

With respect to Claim 4, which depends from independent Claim 1, Hognaland, Schafer, Silverbrook et al, and Plaster et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 4, Schafer and Plaster et al disclose as follows:
The system according to claim 1, wherein the one or more processors (See Schafer: Pars. 0011-0012, 0048, 0053, 0059; Figs. 1, 3, 4; Ref. Numerals 16(workstation), 42(processor), 56(product, in a container), "scanner or barcode reader"(returned product information)are configured to determine whether the product is in condition for return from an order for the product being cancelled, a delivery of the product to a customer failing, and/or the product being returned by the customer.  (See Plaster et al: Par. 0035; Fig. 1; Ref. Numerals 20(storage facility), 35(returned product - damaged, spoiled, expired)		

With respect to Claim 5, which depends from independent Claim 1, Hognaland, Schafer, Silverbrook et al, and Plaster et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 5, Schafer discloses as follows:
The system according to claim 1, wherein the one or more processors are configured to generate another command to instruct a picker device to automatically place the product in the first container when the first container arrives at the workstation.  (See Pars. 0011-0012, 0048, 0053, 0059, 0062, 0069, 0073-0075; Figs. 1, 3, 4; Ref. Numerals 16(workstation), 32(transporting device), 42(processor), 52(first container), 56(product, in a container), "completely automated workstation"

With respect to Claim 6, which depends from independent Claim 1, Hognaland, Schafer, Silverbrook et al, and Plaster et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Schafer discloses as follows:
The system according to claim 1, wherein the one or more processors are configured to generate an instruction to instruct a worker to place the product in the first container when the first container arrives at the workstation.  (See Pars. 0011-0012, 0048, 0053, 0059, 0062, 0073-0075; Figs. 1, 3, 4; Ref. Numerals 16(workstation), 30(worker), 32(transporting device), 42(processor), 52(first container), 56(product, third container)

With respect to Claim 7
The system according to Claim 1, wherein the one or more processors are configured to instruct one of the plurality of transporting devices to move the first container to a location within the plurality of container stacks.  (See Pars. 0011-0012, 0048, 0053, 0059, 0062, 0073-0075; Figs. 1, 3, 4; Ref. Numerals 16(workstation), 32(transporting device), 42(processor), 54(second container ), 54(first container), 56(product, third container)

With respect to Claim 8, which depends from independent Claim 1, Hognaland, Schafer, Silverbrook et al, and Plaster et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 8, Schafer discloses as follows:
The system according to claim 1, wherein the one or more processors are configured to control movement and/or operations conducted by the workstation.  		(See Par. 0053, 0058, 0059, 0067, 0073-0075; Ref. Numeral 16(workstation); 42(control interface)

With respect to Claim 9, which ultimately depends from independent Claim 1, Hognaland, Schafer, Silverbrook et al, and Plaster et al together teach all of the limitations of Claim 1 and Claim 8 which are incorporated herein by reference.   With respect to Claim 9, Schafer discloses as follows:
The system according to claim 8, wherein the one or more processors are configured to cause the workstation to repackage or rework the product. 	(See Pars. 0010-0012, 0048, 0053, 0059, 0062, 0073-0075; Figs. 1, 3, 4; Ref. Numerals 16(workstation), 30(worker), 32(transporting device), 42(processor), 52(first container), 56(product, in a container)

Claim 10, which depends from independent Claim 1, Hognaland, Schafer, Silverbrook et al, and Plaster et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 10, Schafer and Silverbrook et al disclose as follows:
The system according to claim 1, wherein the control interface is configured to receive a container identifier (See Schafer: Pars. 0010-0012, 0019, 0048, 0053, 0058, 0059; Figs. 1, 3, 4, 6; Ref. Numerals 16(workstation), 42(processor), 52(first container), 56(third container), "scanner or barcode reader"(returned product information), "returned goods are delivered from the container warehouse in storage containers" for a third container located at the workstation and in which the product is positioned, and the one or more processors are configured to select the first container from the plurality of containers based on the container identifier.(See Silverbrook et al: Pars. 1257-1262, 1265; Fig. 107; Ref. Numerals 6100(container), 6101 (scanner), "item identity","expiry date"(information)

With respect to Claim 12, which ultimately depends from independent Claim 1, Hognaland, Schafer, Silverbrook et al, and Silverbrook et al together teach all of the limitations of Claim 1 and Claim 10 which are incorporated herein by reference.   With respect to Claim 12, Schafer discloses as follows:
The system according to claim 10, wherein the one or more processors are configured to generate a confirmation request to ask a worker, after the product is placed in the first container, to confirm that there are no further products with the product identifier in the third container.	(See Schafer: Pars. 0010-0012, 0019, 0048, 0053, 0058, 0059; Figs. 1, 3, 4, 6; Ref. Numerals 16(workstation), 30(worker), 42(processor),  56(third container), "scanner or barcode 

With respect to Claim 13, which depends from independent Claim 1, Hognaland, Schafer, Silverbrook et al, and Plaster et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 13, 
The system according to claim 1, in combination with the facility and the transporting device.  (See the rejection of Claim 1 above)

With respect to Claim 14, which depends from independent Claim 1, Hognaland, Schafer, Silverbrook et al, and Plaster et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 14, Hognaland and Schafer disclose as follows:
The system according to claim 1, wherein the control interface is configured to communicate with the plurality of transporting devices via an application programmable interface, the one or more processors being configured to cause the control interface to transmit the command via the application programmable interface to the transporting device.	(See Hognaland: Pars. 0022, 0024, 0040, 0074, 0076-0078; Figs. 1, 2, 10; Ref. Numerals  40,42(transporting devices), 66(work station), 100(control interface) and See Schafer: Par. 0053, 0058, 0059, 0067, 0073-0075; Fig. 6; Ref. Numerals 42(processor, control interface) 
The use of an application programmable interface to communicate with the plurality of transporting devices would be a design decision made by one with skill in the art based on various types of communication technology available at the time the time of the invention.
Claim 15, Hognaland discloses the limitations of independent Claim 15 as follows:
A method for controlling movement of at least one transporting device arranged to transport at least one container, the method comprising:	
receiving, by a control interface, first information about a first product to be moved from a workstation to one of a plurality of containers in one of a plurality of container stacks arranged in a facility, the plurality of container stacks being arranged without aisles between individual container stacks of the plurality of container stacks, the facility comprising pathways arranged in a grid-like structure above the plurality of container stacks; (See Abstract;  Pars. 0022, 0024, 0040, 0041; Figs. 1, 2; Ref. Numerals 20(facility), 40(transporting device), 66(work station), 30(container)
by one or more processors, determining, from a first product identifier and a first expiry date located on the first product, that the first product is in condition for return;  (See Pars. 0074, 0076-0078; Figs. 1, 2, 10; Ref. Numerals  40,42(transporting devices), 100(control interface, computer processor)
in response to determining that the first product is in condition for return, selecting, by the one of the processors, a first container from the plurality of containers into which the first product is to be placed;	(See Pars. 0024, 0040; Figs. 1, 2; Ref. Numerals 20(facility), 40(transporting device), 66(work station), 30(container)
generating, by the one or more processors, a command to instruct a transporting device of a plurality of transporting devices to move the first container to the workstation, the plurality of transporting devices being 
storing, by the one or more processors, the command to a memory device; (See Pars. 0074, 0076-0078; Figs. 1, 2, 10; Ref. Numerals  40,42(transporting devices), 100(control interface, computer processor)
Hognaland, however, does not disclose the limitations related to moving a returned product from a workstation to a product storage container for storage in the facility by selecting the particular container from storage into which the returned product should be placed, and if the product is not suitable for a return to storage, select another container into which the product should be placed.  With respect to those limitations, Schafer teaches the following:
receiving, by a control interface, first information about a first product to be moved from a workstation to one of a plurality of containers in one of a plurality of container stacks arranged in a facility, the plurality of container stacks being arranged without aisles between individual container stacks of the plurality of container stacks, the facility comprising pathways arranged in a grid-like structure above the plurality of container stacks; (See Par. 0053, 0058, 0059, 0067, 0073-0075; Ref. Numeral 16(workstation); 42(control interface),  56(product, in a container)
by one or more processors, determining, from a first product identifier and a first expiry date located on the first product, that the first product is in condition for return; (See Pars. 0011-0012, 0048, 0053, 0058, 0059, 0062, 0073-0075; Figs. 1, 3, 4, 6; Ref. Numerals 12(facility), 42(processor)
in response to determining that the first product is in condition for return, selecting, by the one of the processors, a first container from the plurality of containers into which the first product is to be placed; (See Pars. 0011-0012, 0048, 0053, 0058, 0059, 0062, 0067, 0073-0075; Figs. 1, 3, 4, 6; Ref. Numerals 16(workstation), 32(transporting device), 42(processor, control interface), 52(first container ), 56(first product, in a container); Step, 76,78
generating, by the one or more processors, a command to instruct a transporting device of a plurality of transporting devices to move the first container to the workstation, the plurality of transporting devices being configured to operate on the grid-like structure, (See Pars. 0011-0012, 0048, 0053, 0058, 0059, 0062, 0066, 0067, 0073-0075; Figs. 1, 3, 4, 6; Ref. Numerals 16(workstation), 32(transporting device), 42(processor, control interface), 52(first container ), Steps 76,78
storing, by the one or more processors, the command to a memory device; (See Par. 0053, 0058, 0059, 0067, 0073-0075; Fig. 6; Ref. Numerals 42(processor, control interface)
receiving, by the control interface, second information about a second product to be moved from the workstation to one of the plurality of containers in one of the plurality of container stacks;  (See Par. 0053, 0058, 0059, 0067, 0073-0075; Fig. 6; Ref. Numerals 16(workstation); 42(processor, control interface),  56(second product, in another container)
by the one or more processors, determining, from a second product identifier and a second expiry date located on the second product, that the second product is not in condition for return;	(See Par. 0053, 0058, 
in response to determining that the second product is not in condition for return, selecting, by the one or more processors, a second container located at the workstation into which the second product is to be placed for disposal. (See Pars. 0011-0012, 0048, 0053, 0058, 0059, 0062, 0066, 0069, 0073-0075; Figs. 1, 3, 4, 6; Ref. Numerals 12(facility), 16(workstation), 32(transporting device), 42(processor), 54(second container), 56(second product, in another container)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Hognaland with the teachings of Schafer related to moving a returned product from a workstation to a product storage container for storage in the facility by selecting the particular container from storage into which the returned product should be placed, and if the product is not suitable for a return to storage, select another container into which the product should be placed because they are a known work in the same field of endeavor (ie, receiving returned items for placement into containers for a return to storage) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Neither Hognaland nor Schafer, however, disclose the limitations related to providing information about the product that will be used to determine whether the product is suitable for a return to storage.   With respect to those limitations, Silverbrook et al teaches the following:
receiving, by a control interface, first information about a first product to be moved from a workstation to one of a plurality of containers in one of a plurality of container stacks arranged in a facility, the plurality of 
by one or more processors, determining, from a first product identifier and a first expiry date located on the first product, that the first product is in condition for return; (See Pars. 1257-1262, 1265; Fig. 107; Ref. Numerals 6100(container), 6101 (scanner), "item identity","expiry date"(information)  (See Pars. 1257, 1259, 1260, 1265; Fig. 107; Ref. Numerals 6100(container), 6101 (scanner), "item identity","expiry date"(information)
receiving, by the control interface, second information about a second product to be moved from the workstation to one of the plurality of containers in one of the plurality of container stacks;
by the one or more processors, determining, from a second product identifier and a second expiry date located on the second product, that the second product is not in condition for return; (See Pars. 1257, 1259, 1260, 1265; Fig. 107; Ref. Numerals 6100(container), 6101 (scanner), "item identity","expiry date"(information)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Hognaland and Schafer with the teachings of Silverbrook et al to provide information about a product including the item identity and expiry date because they are a known work in the same field of endeavor (ie, acquiring and providing information about a product that includes the 
Neither Hognaland, nor Schafer, nor Silverbrook et al, however, disclose the limitations related to providing information about a returned that will be used to determine that a product is not in a condition to be returned to storage and should be disposed.   With respect to those limitations, Plaster et al teaches the following:
by the one or more processors, determining, from a second product identifier and a second expiry date located on the second product, that the second product is not in condition for return; (See Par. 0035; Fig. 1; Ref. Numerals 20(storage facility), 35(returned product - damaged, spoiled, expired)  and
in response to determining that the second product is not in condition for return, selecting, by the one or more processors, a second container located at the workstation into which the second product is to be placed for disposal. (See Par. 0035; Fig. 1; Ref. Numerals 20(storage facility), 35(returned product - damaged, spoiled, expired)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Noble, Schafer, and Silverbrook et al with the teachings of Plaster et al to obtain information about a returned that will be used to determine that a product is not in a condition to be returned to storage and should be disposed because they are a known work in the same field of endeavor (ie, determining when a returned product should be placed back into storage or disposed) which would prompt their use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Claim 21, which depends from independent Claim 15, Hognaland, Schafer, Silverbrook et al, and Plaster et al together teach all of the limitations of Claim 15 which are incorporated herein by reference.   With respect to Claim 21, Hognaland and Schafer disclose as follows:
The method according to claim 15, wherein the command comprises instructions that are executable by the transporting device to cause the transporting device to move the first container to the workstation.	(See Hognaland:  Pars. 0022, 0024, 0040, 0074, 0076-0078; Figs. 1, 2, 10; Ref. Numerals 20(facility), 30(container), 40,42(transporting devices), 66(work station), 100(control interface)  and See Schafer: Pars. 0011-0012, 0048, 0053, 0058, 0059, 0062, 0067, 0073-0075; Figs. 1, 3, 4, 6; Ref. Numerals 16(workstation), 32(transporting device), 42(processor, control interface), 52(first container ); Step, 76,78    

With respect to Claim 22, which depends from independent Claim 15, Hognaland, Schafer, Silverbrook et al, and Plaster et al together teach all of the limitations of Claim 15 which are incorporated herein by reference.   With respect to Claim 22, Hognaland and Schafer disclose as follows:
The method according to claim 15, further comprising generating, by the one or more processors, another command to instruct one of the plurality of transporting devices to move the first container to a location within the plurality of container stacks. 	(See Hognaland:  Pars. 0022, 0024, 0040, 0074, 0076-0078; Figs. 1, 2, 10; Ref. Numerals 20(facility), 30(container), 40,42(transporting devices), 66(work station), 100(control interface)  and See Schafer: Pars. 0011-0012, 0048, 0053, 0058, 0059, 0062, 0067, 0073-0075; Figs. 1, 3, 4, 6; Ref. Numerals 16(workstation), 32(transporting device), 42(processor, control interface), 52(first container ); Step, 76,78    

With respect to Claim 23, which depends from independent Claim 15, Hognaland, Schafer, Silverbrook et al, and Plaster et al together teach all of the limitations of Claim 15 which are incorporated herein by reference.   With respect to Claim 23, Hognaland and Schafer disclose as follows:
The method according to claim 15, further comprising communicating, by the control interface, the command via an application programmable interface to the transporting device.	(See Hognaland:  Pars. 0022, 0024, 0040, 0074, 0076-0078; Figs. 1, 2, 10; Ref. Numerals  40,42(transporting devices), 66(work station), 100(control interface)  and See Schafer: Pars. 0053, 0058, 0059, 0067, 0073-0075; Fig. 6; Ref. Numerals 42(processor, control interface)    
The use of an application programmable interface to communicate with the plurality of transporting devices would be a design decision made by one with skill in the art based on various types of communication technology available at the time the time of the invention.

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        January 27, 2021